Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 3, 2022

                                     No. 04-21-00280-CV

                       IN THE INTEREST OF M.U.C.O., A CHILD

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-11725
                        Honorable Antonia Arteaga, Judge Presiding


                                        ORDER

        Appellee’s brief was due on January 31, 2022; however, Appellee has filed her second
motion for extension of time to file Appellee’s brief. Appellee’s second motion for an extension
of time to file her brief is GRANTED. Appellee’s brief is due on or before March 2, 2022.




                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2022.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court